DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Request for Continued Examination 
3.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (i.e. the Notice of Allowance issued 09/22/21) has been withdrawn pursuant to 37 CFR 1.114.  

Claim Status
4.  The amendment, filed 12/15/21, has NOT been entered because the Notice of Allowance was pulled from the printer. 

5.  According to claims filed 08/09/21, claims 8-12 and 21-28 are pending and under examination. Claims 13-20 are cancelled. Claim 8 was amended (08/09/21).
New Claim Objections
6.  Claim 8 is objected to because of the following informalities:  improper formatting.  MPEP 608.01(m) states that “Each claim begins with a capital letter and ends with a period”. However instant claim 8 also uses periods to separate the method steps (e.g. “a.” line 3); therefore, the periods should be removed and only the period at the completion of the claim should remain.  The office suggests the use of parenthesis (e.g. “(a)”).  Appropriate correction is required. 

7.  Claims 9-12 are objected to because of the following informalities:  improper formatting.  Claims 9-12 recite an incorrect dependent claim article (see “A” instead of “The”).  Appropriate correction is required.

New Rejection: Claim Rejections – 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 8-12 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is unclear based on a lack of punctuation and/or inclusion of limitations that are not aligned with the goal of the preamble.  For example, as written, claim 8-part c, recites: “...and determining whether the amounts of an inflammatory biomarker in the cancerous cell or cancerous tissue sample has changed, wherein an increased amount of the inflammatory biomarker in comparison with the cancerous cell or cancerous tissue sample lacking candidate compound can be useful to treat or ameliorate a tumor or cancer characterized by interrupted pyroptosis”.  Which may be interpreted to encompass that it is the increased amount of the inflammatory biomarker that is useful to treat a tumor or cancer. However, the goal of the preamble is to identify a candidate compound (not an inflammatory biomarker) that is useful in treating a tumor or cancer and thus, this limitation appears to be in conflict with the preamble or at best, superfluous.  In addition, the phrase “can be useful to” in claim 8 is a relative phrase which also renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what degree of usefulness is required to meet this limitation? 
Accordingly, clarification is required to clearly ascertain the metes and bounds of the method which, as written, is drawn to a method of identifying a compound and not a method of using the compound per se; but, as written, contains limitations that are not so aligned, as set forth above.

New Rejection: Claim Rejections – 35 USC § 112
10.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 8-12 and 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to methods for identifying candidate compounds useful in treating or ameliorating a cancer or tumor comprising the steps of (a) providing a cancerous cell or cancerous tissue sample; (b) contacting the cancerous cell or cancerous tissue sample with one of the candidate compounds; (c) and determining whether the amounts of an inflammatory biomarker in the cancerous cell or cancerous tissue sample has changed, wherein an increased amount of the inflammatory biomarker in comparison with the cancerous cell or cancerous tissue sample lacking candidate compound can be useful to treat or ameliorate a tumor or cancer characterized by interrupted pyroptosis. Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on generically claimed types of cancer, cancerous cells, cancerous tissue samples, candidate compounds, and/or inflammatory biomarkers; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted.  
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, it is the Office’s position that the specification does not adequately describe a sufficient number or a sufficient diversity of representative methods for identifying any and all candidate compounds useful in treating or ameliorating any and all cancers and tumors comprising the steps of (a) providing a  or IL-18, and/or combinations thereof, was shown to correlate with the functional ability of the biomarker or compound to treat or ameliorate a cancer in general, nor correlate with the functional ability to specifically treat or ameliorate acoustic neuroma, astrocytoma, chordoma, CNS lymphoma, craniopharyngioma, gliomas, fibroids, fibromas, hemangiomas, lipomas, myxoma, osteoma, preleukemias, rhadomyoma, papilloma, seborrheic keratosis, skin adnexal tumors, hepatic adenomas, renal tubular adenoma, bile duct adenoma, transitional cell papilloma, hydatidiform moles, ganglioneuroma, meningioma, neurilemmoma, neurofibroma, C cell hyperplasia, pheochromocytoma, insulinoma, gastrinoma, carcinoids, chemodectoma, paraganglioma, nevus, actinic keratosis, cervical dysplasia, metaplasia, leukoplakia, hemangioma, lymphangioma, carcinoma, sarcoma, blastoma, germ cell tumor, mesothelioma, malignant skin adnexal tumors, hypernephroma, seminoma, glioma, malignant meningioma, malignant schwannoma, malignant 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous options and/or combinations of options have not yet been identified.  Accordingly, it is the Office’s position that even one of skill in the art would not accept the highly generic disclosure as a sufficient number and/or variety of “representative species” for all of the options and/or combinations of options encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, using candidate compounds to treat diseases, including cancers, associated with pyroptosis, by presumably regulating pyroptosis, was still under development and thus necessarily unpredictable, as evidence by the state of art. For example, Tsuchiya 2020 (Inflammasome-associated cell death: Pyroptosis, apoptosis, and physiological implications; Microbiology and Immunology; 64:252-269) summarizes that caspase‐1 is activated in or downstream of inflammasomes and that active caspase‐1 induces pyroptosis, a necrotic form of regulated cell death characterized by plasma membrane permeabilization and rupture, while caspase‐4, caspase‐5, and caspase‐11, may also induce pyroptosis; but that in contrast to apoptosis, pyroptosis is considered to be a form of inflammatory cell death because pyroptotic cells release proinflammatory intracellular molecules, including IL‐1 ‐associated molecular patterns (DAMPs; e.g. see section 1.1. and Figure 1).  Tsuchiya teach Gasdermin D (GSDMD), a substrate of caspase‐1, has been identified as a critical mediator of pyroptosis, along with other caspase 1, 4, 5, 8 and 11 (e.g. see section 2 and Figures 3 and 4). Tsuchiya teach it is not clear what type of cell death was induced by caspase-1 in the absence of GSDMD (e.g. section 3.1 and Figure 5). Thus, Tsuchiya supports that there remains an important level of unpredictability in the art and that critical elements might be missing from the claims and/or disclosure, as filed (see section 6).  Thus, the state of the art, even after the effective filing date of the application, provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one(s) disclosed.  However, in the instant case, there appear to be no properly disclosed and adequately described representative species. Therefore, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities; thus, the only way to determine if the combination works is empirical testing of each and every option.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly Vas-Cath at page 1116.).  Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

New Rejection: Claim Rejections - 35 USC § 102
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


12. Claims 8-12 and 21-28 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hergenrother et al. 2017 (US 2017/0105963; published 04/20/17, with priority to 12/16/2015). 
Hergenrother teaches methods for identifying the effects of compounds (i.e. candidate compounds; e.g. Raptinol and various toxins) compared to a control (i.e. no candidate compound present) comprising contacting the compounds of interest with U-937 cells (i.e. cancerous cells) for one hour before measuring the amounts of procaspase-3 (PC-3) and caspase-3 (C-3; i.e. inflammatory biomarkers) to demonstrate caspase-dependent apoptosis (e.g. [0019, 0027-28, 0030]; Figures 1C-1D; Figures 2B-2C; Figure 5; Table 2; meeting limitations found in instant claims 8, 9, 10 and 11). Hergenrother teaches methods of using the compounds to kill or inhibit (i.e. useful to treat) cancer cells, including breast cancer cells, leukemia cells, lymphoma cells, melanoma cells fibroblasts, lung cancer, cervical cancer, pancreatic cancer cell and/or osteosarcoma cells (e.g. see [0008, 0014, 0021]; Figure 3; Table 1; and Hergenrother claims 1, 8, 16-19; meeting limitations found in instant claims 8 and 12).  
With regards to “...can be useful to treat or ameliorate a tumor or cancer characterized by interrupted pyroptosis” and all of the tumor types listed in dependent claims 21-28, it is noted that these limitations does not add positively recited method steps because “can be useful” does not require the compound to actually be used on that particular tumor, but rather, only that is could be used (i.e. the claims are not drawn to a method of using the compound, for example, a method of treating a specific tumor type, but rather the claims are drawn to identifying a compound that could be used).  As set forth above, Hergenrother teaches compounds identified as increasing caspase-dependent apoptosis and that these compounds are useful in treating a variety of cancers and thus meets the broadest reasonable interpretation of “can be useful”.
	Therefore, Hergenrother teaches the positively recited steps of the claimed 

New Rejection: Claim Rejections - 35 USC § 102
13. Claims 8-12 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. 2000 (WO 00/45165).
	Weber teaches methods for identifying potentially therapeutically effective anti-neoplastic compounds (i.e. candidate compounds) comprising determining the ability of test compounds to act as activators of the caspase cascade (i.e. inflammatory biomarkers; wherein the biomarker is a caspase enzyme) in viable cultured eukaryotic cells having an intact cell membrane and expressing a cancer phenotype (i.e. cancerous cells), wherein a test compound that enhances caspase cascade activity, relative to a control without the test compound, is determined to have potential therapeutic efficacy (e.g. see abstract; page 9, Summary; Table 1; and Weber claims 1 and 17; meeting limitations found in instant claims 8, 9 and 10).  Weber teaches it is pertinent to understand the mechanism of apoptosis in order to develop a method for the identification of anti-neoplastic drugs and that caspase-1 is recognized as instrumental in the apoptotic caspase cascade (e.g. page 6; meeting limitations found in instant claim 11).  Weber teaches all cancers are encompassed, in general, and specifically, Hodgkin's disease, non-Hodgkin's lymphomas, acute and chronic lymphocytic leukemias, multiple myeloma, neuroblastoma, breast carcinomas, ovarian carcinomas, lung carcinomas, Wilms' tumor, cervical carcinomas, testicular carcinomas, soft-tissue sarcomas, chronic lymphocytic leukemia, primary 
In addition, with regards to “...can be useful to treat or ameliorate a tumor or cancer characterized by interrupted pyroptosis” and all of the tumor types listed in dependent claims 21-28, it is noted that these limitations does not add positively recited method steps because “can be useful” does not require the compound to actually be used on that particular tumor, but rather, only that is could be used (i.e. the claims are not drawn to a method of using the compound, for example, a method of treating a specific tumor type, but rather the claims are drawn to identifying a compound that could be used).  As set forth above, Weber teaches the compounds identified are useful in treating cancers thereby meeting the broadest reasonable interpretation of “can be useful”.
	Therefore, Weber teaches the positively recited steps of the claimed method (i.e. providing a cancerous cell; contacting the cell with a candidate compound; and 

Conclusion
14. No claims are allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 9, 2022